Title: From George Washington to Alexander Hamilton, 27 May 1798
From: Washington, George
To: Hamilton, Alexander



My dear Sir,
Mount Vernon 27th of May 1798

Yesterday, brought me your Letter of the 19th instant.
You may be assured, that my Mind is deeply impressed with the present situation of our public affairs, and not a little agitated by the outrageous conduct of France towards the United States; and at the enemical conduct of its partisans among ourselves, who aid & abet their measures: You may believe further, from assurances equally sincere, that if there was any thing in my power, which could be done with consistency to avert, or lessen the danger of the Crisis, it should be rendered with hand and heart.
The expedient however, which has been suggested by you, would not, in my opinion, answer the end which is proposed. The object of such a tour could not be veiled by the ostensible cover to be given to it; because it would not apply to the state of my health, which never was better: and as the measure would be susceptible of two interpretations, the enemies to it—always more active & industrious than friends—would endeavour, as much as in them lay, to turn it to their own advantage, by malicious insinuations; unless they should discover that the current against themselves was setting too strong, & of too serious a nature for them to stem; in which case the journey would be unnecessary, and in either case, the reception might not be such as you have supposed.
But, my dear Sir, dark as matters appear at present, and expedient as it is to be prepared at all points, for the worst that can

happen; (and no one is more disposed to this measure than I am) I cannot make up my mind, yet, for the expectation of open War; or, in other words, for a formidable Invasion, by France. I cannot believe, although I think them capable of anything bad, that they will attempt to do more than they have done; that when they perceive the spirit, & policy of this country rising into resistance; and that they have falsely calculated upon support from a large part of the People thereof, to promote their views & influence in it, that they will desist, even from those practices; unless unexpected events in Europe, or their possession of Louisiana & the Floridas, should induce them to continue the measure. And I believe further, that although the leaders of their party, in this country, will not change their sentiments, that they will be obliged nevertheless to change their plan, or the mode of carrying it on; from the effervescence which is appearing in all quarters, and the desertion of their followers, which must frown them into silence—at least for a while.
If I did not view things in this light, my mind would be infinitely more disquieted than it is; for if a crisis should arrive when a sense of duty, or a call from my Country, should become so imperious as to leave me no choice, I should prepare for the relinquishment, and go with as much reluctance from my present peaceful abode, as I should go to the tombs of my Ancesters.
To say at this time, determinately, what I should do under such circumstances, might be improper, having once before departed from a similiar resolution; but I may declare to you, that as there is no conviction in my breast that I could serve my country with more efficiency in the command of the Armies, it might Levy, than many others, an expression of its wish that I should do so, must, some how or other, be unequivocally known, to satisfy my mind that, notwithstanding the respect in which I may be held on account of former services, that a preference might not be given to a man more in his prime. And it may well be supposed too, that I should like, previously, to know who would be my coadjutors, and whether you would be disposed to take an active part, if arms are to be resorted to.
Before this letter can get to your hands, you will have seen the Resolutions & proposed Address from the Citizens of Charleston, in South Carolina. Their proceedings will, I am persuaded, give the ton to other parts of that State. Two or three very good Addresses have already appeared from No. Carolina; one with the

Signature of a late Governor thereof, Spaight. All the upper, most populous, and hardy yeomanry of this State, have come, & are coming forward, with strong Addresses to the Executive, and assurances of Support. The Address from Norfolk (I do not mean the impertinent one from Magnien’s Grenadier Company) is a good one. The middle counties of this state, with two or three exceptions, have hitherto been silent; they want leaders; but I shall be much mistaken if a large majority of them do not forsake, if they have heretofore been with, those who have pretended to speak their Sentiments. As to the Resolutions which were entered into at Fredericksburgh, it is only necessary to point to the Manager of them; & add, that the meeting was partial. From Georgia, no development of the public sentiment has yet made its appearance; but I have learnt from a very intelligent Gentleman just returned from thence, where he has been sometime for the benefit of his health; travelling, going & returning, slowly—and making considerable halts, that the people of that State, as also those of South & North Carolina, seem to be actuated by one spirit, and that, a very friendly one to the General Government. I have likewise heard, that the present Governor of the first (Georgia) professes to be strongly attached to it. These disclosures, with what may yet be expected, will, I conceive, give a different impression of the sentiments of our people to the Directory of France, than what they have been taught to believe; while it must serve to abash the partizans of it for their wicked, & presumptive information.
Your free communication on these political topics, is so far from needing an apology, that I shall be much gratified, & thankful to you, for the continuation of them; & I would wish you to believe that with great truth and sincerity, I am always Your Affectionate friend, & Obedt Ser⟨v⟩t

Go: Washington

